Title: To George Washington from Major General Stirling, 31 August–30 September 1777
From: Stirling, Lord (né William Alexander)
To: Washington, George

 

Dear Sir
[August–September 1777]

It grieves me exceedingly that I am [under] the Necessity of bringing any disagreable Matter before your Excellency, especially at this Time; But the late behaviour of General Conway renders it unavoidable. Since the Complaint entered against him in June last at Middle Brook Camp, of behavior unbecomeing a Gentleman and an Officer he has frequently behaved in a Manner very inconsistent with an Officer or Gentleman but of late he has endeavoured to throw Contempt on every order I have Issued to the Division, Mr Barber who Acts as Brigade Major to his Brigade tells me that Genl Conway has Strictly forbid him to Obey any order from me untill it has had his approbation, that three day’s on his Informing him, that I had sent for a Guard of a Sergeant and twelve Men his Answer was, “Tell my Lord I do refuse him the Guard,[”] that yesterday Morning on Shewing him a like written order, he put [it] in his pocket without paying the least attention to it. Such apparent determination to disobey my orders puts me under the Necessity of again Complaining of Genl Conway as Guilty of behaviour unbecomeing an Officer or Gentleman, and of disobedience of Orders. Nothing would at present have prevailed on me, to have taken this measure, but the InJustice I should do myself in Risqueing my reputation in the hands of a man Capable of disobeying my Orders, and that perhaps at a time when it may be attended with the most Serious Consequences to the public as well as myself.
